Case 6:15-cr-00009-JDK-JDL Document 64 Filed 03/23/21 Page 1 of 5 PageID #: 216



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                            §
                                                      §
                                                      §           CASE NO. 6:15-CR-9-JDK
  vs.                                                 §
                                                      §
                                                      §
  RYAN PATRICK COATES (1)                             §

                          REPORT AND RECOMMENDATION
                      ON REVOCATION OF SUPERVISED RELEASE

        On March 23, 2021, the Court held a final revocation hearing on a Petition for Warrant or

Summons for Offender under Supervision. The Government was represented by Assistant United

States Attorney Allen Hurst. Defendant was represented by Matt Millslagle.

                                            Background

        After pleading guilty to the offense of Felon in Possession of a Firearm, a Class C felony,

Defendant Ryan Patrick Coates was sentenced on December 3, 2015 by United States District

Judge Michael H. Schneider. The offense carried a statutory maximum imprisonment term of 10

years. The guideline imprisonment range, based on a total offense level of 21 and a criminal

history category of IV, was 57 to 71 months. Defendant was sentenced to 57 months of

imprisonment to be followed by a 3-year term of supervised release. Defendant’s supervision is

subject to the standard conditions of release, plus special conditions to include financial disclosure,

drug aftercare, and payment of the $100 special assessment.

        Defendant completed his term of imprisonment and started his term of supervised release

on July 19, 2019. The case was re-assigned to United States District Judge Jeremy D. Kernodle

on October 2, 2020.




                                                  1
Case 6:15-cr-00009-JDK-JDL Document 64 Filed 03/23/21 Page 2 of 5 PageID #: 217



                                          Allegations

       In the 1st Amended Petition seeking to revoke Defendant’s supervised release, filed on

January 6, 2021, United States Probation Officer Ben Sanders alleges that Defendant violated the

following conditions of supervised release:

        1. Allegation 1 (mandatory condition 2): The defendant shall report to the
           probation officer in a manner and frequency directed by the Court or probation
           officer. It is alleged that Defendant failed to report to the probation office for a
           scheduled office visit on Monday, December 28, 2020, at 9:00 a.m.

        2. Allegation 2 (standard condition 7): The defendant shall refrain from excessive
           use of alcohol and shall not purchase, possess, use, distribute, or administer any
           controlled substance or any paraphernalia related to any controlled substances,
           except as prescribed by a physician. It is alleged that Defendant submitted a urine
           specimen that tested positive for methamphetamine/amphetamine on October 1, 2020.

        3. Allegation 3 (standard condition 9): The defendant shall not associate with any
           persons engaged in criminal activity and shall not associate with any person
           convicted of a felony unless granted permission to do so by the probation officer.
           It is alleged that Defendant associated with an individual who was smoking
           methamphetamine/amphetamine on or about October 1, 2020.

        4. Allegation 4 (special condition): The defendant shall participate in a program of
           testing and treatment for drug abuse, under the guidance and direction of the
           U.S. Probation Office, until such time as the defendant is released from the
           program by the probation officer. It is alleged that Defendant failed to submit
           random urine specimens as required by the Random Drug Testing Program on October
           14 and 30; November 5; and December 10, 2020. It is also alleged that Defendant
           failed to attend scheduling counseling sessions with Ms. young on December 14 and
           28, 2020.

        5. Allegation 5 (mandatory condition): The defendant shall not commit another
           federal, state, or local crime. It is alleged that Defendant was arrested by the Tyler
           Police Department on December 29, 2020 for allegedly committing the offenses of
           Unauthorized Use of a Motor Vehicle, Possession of a Controlled Substance PG 1 <
           1 G and Driving with Invalid License with Previous Convictions.


                                        Applicable Law

       According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

and require a Defendant to serve in prison all or part of the term of supervised release without


                                               2
Case 6:15-cr-00009-JDK-JDL Document 64 Filed 03/23/21 Page 3 of 5 PageID #: 218



credit for the time previously served under supervision, if it finds by a preponderance of the

evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

3583(e).

        Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

preponderance of the evidence that Defendant violated his conditions of supervised release by

possessing methamphetamine/amphetamine or committing the offenses of Unauthorized Use of a

Motor Vehicle and Possession of a Controlled Substance as alleged in the petition, he is guilty of

a Grade B violation. U.S.S.G. § 7B1.1(a). Defendant’s original criminal history category was IV.

The guidelines provide that Defendant’s guideline range for a Grade B violation is 12 to 18 months

of imprisonment. If the Court finds by a preponderance of the evidence that Defendant violated

his conditions of supervised release by failing to report, using methamphetamine/amphetamine,

associating with someone involved in criminal activity, failing to submit random urine specimens,

failing to attend outpatient substance abuse counseling, or committing the offense of Driving with

Invalid License with Previous Convictions as alleged in the petition, he is guilty of a Grade C

violation. U.S.S.G. § 7B1.1(a). With Defendant’s original criminal history category of IV, the

guidelines provide that Defendant’s guideline range for a Grade C violation is 6 to 12 months of

imprisonment.



1
 The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
only.).

                                                         3
Case 6:15-cr-00009-JDK-JDL Document 64 Filed 03/23/21 Page 4 of 5 PageID #: 219



                                              Hearing

       On March 23, 2021, Defendant appeared for a final revocation hearing. Assistant United

States Attorney Allen Hurst announced that Defendant and the Government reached an agreement

for Defendant to enter a plea of true to Allegation 1 of the petition and to jointly request a sentence

of 6 months of imprisonment with no further supervised release. After the Court explained to

Defendant his right to a revocation hearing, he waived his right to a revocation hearing and entered

a plea of “true” to Allegation 1 of the petition. Defendant requested a recommendation for

designation at FCI Texarkana.

                                     Findings and Conclusions

       I find that Defendant is competent and that his plea and waiver of the revocation hearing

was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

the evidence that Allegation 1 of the petition is true. Defendant is guilty of a Grade C supervised

release violation. I further find and conclude that Defendant’s term of supervised release should

be revoked and that he should be sentenced to 6 months of imprisonment with no further supervised

release. Any criminal history monetary penalties previously ordered in the final judgment should

be imposed in this revocation, with all payments collected credited towards outstanding balances.

                                      RECOMMENDATION

       In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 1

of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

It is further recommended that Defendant be sentenced to 6 months of imprisonment with no

further supervised release. Any criminal monetary penalties previously ordered in the final

judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances.



                                                  4
Case 6:15-cr-00009-JDK-JDL Document 64 Filed 03/23/21 Page 5 of 5 PageID #: 220



       Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation

and to be present and allocute before being sentenced by the Court. Defendant waived those rights

and executed a written waiver in open court. The Government also waived its right to object to

the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

supervised release and enter a Judgment and Commitment for him to be sentenced to 6 months of

imprisonment with no further supervised release.



   So ORDERED and SIGNED this 23rd day of March, 2021.




                                               5
